Opinion,
Mr. Chief Justice Paxson :
We think the learned judge below inadvertently fell into error in this case. It is doubtless true that under the agreement between Mercy B. Taylor and the plaintiff, the title to the logs was in the former at the time they were destroyed by fire. We consider it equally true, however, that he had an interest in them which will sustain this suit against the defendant company. He had the possession, and a lien for the work and labor expended upon them. Clearly, it was not in Mrs. Taylor’s power to deprive him of possession or lien. He could have held them against her had she attempted to deprive him of either. Nor can we doubt that had a stranger taken the logs away he could have sustained a suit therefor in his own name. This being so we are unable to see how a settlement between Mercy B. Taylor and the defendant company can deprive him of the right to sue the latter to recover the value of his interest whatever it was. Hence, when the plaintiff offered to explaiii the receipt given by Mrs. Taylor to the company, and to show that the $1.75 per thousand merely represented Mrs. Taylor’s interest in the logs, we think the evidence should have been admitted. Whether the defendant company has been guilty of such negligence as renders them liable in this action is a matter not before us. All we decide is that the plaintiff had such interest in the property as entitles him to maintain this action.
Judgment reversed, and a venire facias de novo awarded.